Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 9, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155184                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 155184
                                                                   COA: 328246
                                                                   Wayne CC: 15-000181-FC
  RYAN LASHAWN CHATMAN,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 6, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the trial court’s questioning of witnesses improperly influenced the
  jury by creating the appearance of advocacy or partiality against a party. See People v
  Stevens, 498 Mich 162 (2015). The parties should not submit mere restatements of their
  application papers.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 9, 2017
           s0606
                                                                              Clerk